ACCEPTED
                                                                                                               12-14-00094-CR
                                                                                                  TWELFTH COURT OF APPEALS
                                                                                                                TYLER, TEXAS
                                                                                                          6/5/2015 12:04:01 PM
                                                                                                                 CATHY LUSK
                                                                                                                        CLERK
Law Office of Forrest K. Phifer
                                                                                                    130 S. M ain
                                                                                                   P.O. Box 829
                                                                                        Rusk, Texas 75785-0829
                                                                                          FILED(903)
                                                                                                  IN 683-9592
                                                                                  12th COURT OF APPEALS
                                                                                       TYLER, TEXAS
June 5, 2015                                                                      6/5/2015 12:04:01 PM
                                                                                       CATHY S. LUSK
12 th District Co urt of Appe als                                                          Clerk
Attn: Court Clerk
1517 W. Front Street, #54
Tyler, Texas 75702

Re:      Orlanda George Hill vs. State of Texas
         Appellate Cause # 12-14-00094 CR; In The 12th District Court of Appeals of Texas
         Trial Cause # 17,261; In The 2 nd Judicial District Court of Cherokee County, Texas

Dear Madame:

        In accordance with Rule 48.4, I certify that on June 4, 2015, I sent a copy of this Court's
Opinion to Orlanda George Hill at his last known address. That letter also advised the Appellant
of his right to pursue a Petition for Discretionary Review according to Texas Rule of Appellate
Procedure 68. The letter and opinion were mailed using certified mail, return receipt requested.

Sincerely,

/s/ Forrest K. Phifer

Forrest K. Phifer
SBOT 15908570